DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 05/10/2021. Claims 1, 3-6, 9-10, 13 and 15-20 have been amended. No claims have been added or canceled. Currently, 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 10-13, filed 05/10/2021, with respect to the rejection(s) of claim(s) 1, 10-13 and 18-20 under 35 U.S.C. 103 as being unpatentable over Teng (US 2013/0177131) in view of Pinchot et al. (US 2005/0084072), claims 2-9, 14-16 and 19 under 35 U.S.C. 103 as being unpatentable over Teng (US 2013/0177131) in view of Pinchot et al. (US 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest, a system comprising a radiation shielding component including a plurality of interconnected parts, where each part of the plurality of interconnected parts comprises a plurality of digits and a plurality of complementary indentations, with the plurality of digits of any given part of the plurality of parts inserted into, and interlocking with, the plurality of complementary indentations of each adjacent part of the plurality of parts, with metal infiltrated across junctions between outer walls of the plurality of digits in contact with inner walls of the plurality of complementary indentations members of adjacent parts.
Regarding claim 13, the prior art of record fails to disclose or reasonably suggest, a method for manufacturing a radiation shielding component, comprising:
placing the interlocked first panel and second panel in contact with copper  and 
fusing the first panel with the second panel by:
infiltrating a first junction between outer walls of the members digits of the first panel and inner walls of the indentations of the second panel with the copper; and infiltrating a second junction between outer walls of the digits of the second panel and inner walls of the indentations of the first panel with the copper.
Regarding claim 18, the prior art of record fails to disclose or reasonably suggest, a system for a radiation shield, comprising of three or more interconnected panels having complementary geometries including a plurality of digits separated by a plurality of indentations, with the plurality of digits of any given panel of the three or more interconnected panels coupled together with the plurality of indentations of each adjacent panel of the three or more interconnected panels via copper-filled junctions filling gaps between the plurality of digits of the any given panel and the plurality of indentations members of each adjacent panel to form an enclosed shape.
The closest art of record teaches the following;
Benson et al. (US 2017/0294244) discloses a radiographic shield (Abstract), comprising:
(Fig. 2A-2B), where each part of the plurality of interconnected parts comprises a plurality of digits 16, 20 and a plurality of complementary indentations 18, 22, with the plurality of digits of any given part of the plurality of parts inserted into, and interlocking with, the plurality of complementary indentations of each adjacent part of the plurality of parts (Fig. 2B).
Backus (US 3,774,037) discloses a pair of radiation shielding members to be joined including end portions provided with mechanical interlock portions.  The joint means includes one or more joint members having cooperating mechanical interlock portions in the form of peripherally extending ribs and grooves for mechanically interlocking the pairs of shielding members with one another (Abstract). The reference further teaches that the radiation shielding members joints are seal welded together to prevent the entry of gases or liquids into the joint (col. 1; lines 52-60). The reference also discloses that the radiation shielding means includes three uranium castings 20, 22 and 24 which are joined in the finished construction by a pair of joints, wherein the castings are joined end to end with one another with the joints extending circumferentially around the radiation shielding means (col. 3; lines 5-16). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884